DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
image pickup unit in claim 1
subject detection unit in claim 1.
focus detection unit in claim 1.
control unit in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS provided reference JP 2015-191074 to Ishida (hereinafter Ishida).

Regarding independent claim 1, Ishida teaches an image pickup apparatus comprising: 
at least one processor and/or circuit configured to function as following units (see par. [0013], control unit 102 controls each unit); 
an image pickup unit configured to pick up a subject image formed by an image pickup optical system and generate image data (sensor unit 103, see par. [0013]); 
a subject detecting unit configured to detect a subject included in the image data generated by the image pickup unit and obtain a subject detection result (subject detection unit 106, see par. [0014]); 
a focus detection unit configured to obtain a focus detection result of a focus detection area, which is set based on the subject detection result (AF processing unit 108b under control of the control unit 12, see pars. [0013, 0018 and 0020]); and
a control unit configured to perform a predictive calculation, which predicts a position of the subject detected by the subject detecting unit at a time after a predetermined period of time has elapsed from a focus detection time, and perform focus control of the image pickup optical system (control unit 102 controls the movement position prediction unit 116, see par. [0015], the movement is predicted and the search for the focus lens is made more efficient to focus on the irregular object, see par. [0020]), and 
wherein the control unit changes at least one of a subject position prediction condition and a focus control condition according to time-series changes in the subject detection result obtained by the subject detecting unit and the focus detection result obtained by the focus detection unit (the subject position prediction condition is changed based on the detected direction and age of the subject.  For example, if the subject is facing forward the amount of change per unit time is large, and when the subject is sideways the change is small, see par. [0018]).

Regarding claim 4, Ishida teaches the image pickup apparatus according to claim 1, wherein in a case that the control unit determines that there is a time-series change in a moving direction of the subject based on the subject detection result, the control unit changes the subject position prediction condition (the subject position prediction condition is changed based on the detected direction and age of the subject.  For example, if the subject is facing forward the amount of change per unit time is large, and when the subject is sideways the change is small, see par. [0018]).

Regarding claim 9, Ishida teaches the image pickup apparatus according to claim 1, wherein in a case that the control unit determines that there is a time-series change in a moving direction of the subject based on the subject detection result, the control unit changes the focus control condition (the subject position prediction condition is changed based on the detected direction and age of the subject.  For example, if the subject is facing forward the amount of change per unit time is large, and when the subject is sideways the change is small so the focus control is performed appropriately for the change in movement, see par. [0018]).

Regarding independent claim(s) 10, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.

Regarding independent claim(s) 11, claim(s) is/are drawn to the non-transitory computer-readable storage medium used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claims 2-3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image pickup apparatus according to claim 1, wherein the subject position prediction condition is the number of history data of the focus detection result and the focus detection time.

Regarding claim(s) 3, claim(s) further depend from claim 2 and is/are allowable for the same reasons stated above.

Regarding claim 5, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image pickup apparatus according to claim 1, wherein the focus control condition includes at least one of a moving speed of a focus lens of the image pickup optical system, a movable range of the focus lens, and the focus detection area.

Regarding claim(s) 6-8, claim(s) further depend from claim 5 and is/are allowable for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698          


/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698